In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-344 CV

____________________


WYETH, Appellant


V.


JERRY COFFEY, INDIVIDUALLY AND AS REPRESENTATIVE OF THE

ESTATE OF CYNTHIA CAPPEL, DECEASED, AND AS NEXT FRIEND

OF RACHEL COFFEY, SARAH COFFEY, AND JENNIFER COFFEY, Appellee




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-167,334




MEMORANDUM OPINION
	The appellant, Wyeth, and the appellee, Jerry Coffey, Individually and as
Representative of the Estate of Cynthia Cappel, Deceased, and as Next Friend of Rachel
Coffey, Sarah Coffey, and Jennifer Coffey, filed a joint motion to abate the appeal for
settlement.  On April 12, 2007, we abated the appeal, vacated the trial court's judgment and
remanded the case to the trial court for further proceedings to effectuate the parties'
settlement agreement.  On remand, the trial court approved the parties' settlement agreement
and entered a judgment in compromise and settlement of all claims and causes of action and
discharged the sureties on the supersedeas bond.  A supplemental clerk's record filed on June
6, 2007, contains the trial court's order approving the parties' settlement agreement and final
judgment.  We reinstate the appeal for final disposition.  The appeal is dismissed in
accordance with the joint motion of the parties.  Tex. R. App. P. 42.1(a)(2).  Each party shall
bear its own costs.
	APPEAL DISMISSED.



						______________________________
							STEVE McKEITHEN
							         Chief Justice



Opinion Delivered June 21, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.